August 9, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
    BBG GROUP, L.L.C., MILO NICKEL AND THOMAS MICHAEL LEBLANC,
                               Appellants

NO. 14-12-00247-CV                          V.

                           MBI GLOBAL, INC., Appellee
                        ________________________________

       Today the Court heard appellants' unopposed joint motion to consolidate this
cross-appeal from the judgment signed by the court below on December 9, 2012, into
appeal No. 14-12-00246-CV. Having considered the motion and found it meritorious, we
grant the motion and consolidate No. 14-12-00246-CV and No. 14-12-00247-CV for all
purposes. The issues, records, and documents filed in cause number 14-12-00247-CV are
consolidated into cause number 14-12-00246–CV. The consolidated appeals shall
proceed under appeal number 14-12-00246-CV, and appeal number 14-12-00247-CV is
hereby DISMISSED.

      We further order that appellants shall pay their costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.